DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendments have not overcome the rejections using the Smith reference. See the response to arguments below for specificity. However, the amendments have overcome the rejection using the Weidner reference. Note that amendments have resulted in a new 35 USC 112(a) rejection for lack of written description. See the rejection section below for specificity.

Response to Arguments
 Applicant's arguments regarding the Smith reference have been fully considered but they are not persuasive. On pages 10-11 of Applicant’s remarks, citing paragraphs 101 and 102 of the Smith reference, Applicant argues that:
In Smith, both a contrast image and a low energy image are considered as a scout image pair. The two images are captured from a same direction in order to be overlayed via different approaches (by using different energy levels). Since the visibility of a contrast agent changes with time such that the visibility of the contrast image is reduced due to the time elapsed, a crosshair can be placed on a visible structure seen in the low energy image to provide the visibility of the contrast image.
Examiner respectfully disagrees. Paragraph 101 of Smith teaches that, “The visibility of the contrast agent changes with time and the visibility can be reduced during the length of time of the biopsy. Therefore, a user interface and/or targeting features are provided in which one can identify the lesion in tile contrast agent image and correlate it to a reference object visible in tile non-contrast agent low energy, normal 3D image (Tp or Tr), 2D image and/or synthesized mammogram” (emphasis added). Paragraph 102 of Smith teaches that, “To aid in the correlation of a lesion identified in a contrast image to a structure seen in the normal low energy image, at least one or more of the following system features can be utilized. The display may be toggled to alternately show the low energy and the contrast image in the scout or stereo image pair. Coordinate crosshairs identified by the user may be saved in the contrast image and displayed on the low energy images. A crosshair may be located automatically on a standard tomo scout image and slice using crosshair locations or lesions identified by the user on the stereo contrast image” (emphasis added). Thus, Smith teaches the opposite of what Applicant argues. That is, the user locates the crosshairs in the contrast image and the corresponding crosshair is automatically located on the scout image in the corresponding location. This is done because the contrast agent fades over time so the correspondence between the contrast image and the scout image has to established. Paragraph 102 does continue on to present the alternative that, “Alternatively or additionally, crosshairs may be automatically placed on stereo pairs ( either low energy or contrast
stereo pairs) from crosshairs or lesions identified on a tomo scout image that is either a standard low energy or a contrast scout image). Both the contrast image and the low energy image may be overlayed and/or simultaneously displayed on a single display, using different color maps for the two images.” This is an add-on, alternative though.

On page 11 of Applicant’s remarks, Applicant argues that:
On the other hand, in the claimed invention, a diagnostic image is a mammography image used for diagnosis and in which a target to be undergoing a biopsy is indicated, and a scout image is obtained by imaging a mamma undergoing the biopsy from a specific direction. Note that the scout image is captured at a time at which the biopsy is performed, and therefore either "the contrast image" or "low energy image" in Smith should not be interpreted as "the diagnostic image (for diagnosis)" acquired from a shooting sequence of images captured at a time different from the time at which the biopsy is performed.
Examiner respectfully disagrees. Paragraph 103 of Smith states that, “a system that allows marking crosshair locations in contrast images and displaying them on low energy images, to allow a biopsy procedure and verification to occur when the contrast agent is no longer visible on the image due to the time elapsed during the procedure”. As established above in discussion of paragraphs 101 and 102 of Smith, the low energy image is the scout image and the contrast image is the diagnostic image. (Furthermore, paragraph 99 states that, “tomosynthesis scan images obtained using a contrast agent”; and paragraph 102 states, “show the low energy and the contrast image in the scout or stereo image pair… standard low energy or a contrast scout image”.) Paragraph 103 indicates that time elapses between contrast imaging and low energy image capture. Paragraph 100 states that, “The breast is compressed and one or more scout images are acquired to ensure that the lesion is appropriately centered in the biopsy paddle's opening”, which indicates that the scout image is captured at the time of biopsy in order to ensure that the lesion is appropriately centered in the biopsy paddle's opening.

On pages 11-12 of Applicant’s remarks, Applicant argues that:
Moreover, the indicated target in the diagnostic image for diagnosis in the claimed invention is used to highlight the candidate for the biopsy in the scout image via a matching procedure for the scout image in the claimed invention. Therefore, even though the scout image is not included in the same shooting sequence of images as the diagnostic image, the biopsy target specified in the diagnostic image does not need to be searched for again in the scout image in the claimed invention, whereas with a differentiated purpose, Smith is to correlate a less visible lesion in the contrast image (scout image) with a visible structure in the low energy image (scout image as well).
Examiner respectfully disagrees. As discussed above, Smith teaches that the contrast image, which can be tomosynthetic (i.e. a sequence of images), is the “diagnostic image” that is used to indicate the lesion location for biopsy and this location is automatically indicated in the corresponding location on the low energy “scout” image that is captured at the time of biopsy.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 9-11, 13, 14, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160235380 (Smith).

As per claim 1, Smith teaches a mammography apparatus comprising: 
a processor (Smith: Fig. 1; paras 15, 45, 51) configured to: 
acquire a diagnostic image which is a mammography image used for diagnosis and in which a target to be undergoing a biopsy (Smith: para 102: primarily "To aid in the correlation of a lesion identified in a contrast image to a structure seen in the normal low energy image, at least one or more of the following system features can be utilized. The display may be toggled to alternately show the low energy and the contrast image in the scout or stereo image pair.  Coordinate crosshairs identified by the user may be saved in the contrast image and displayed on the low energy images.  A crosshair may be located automatically on a standard tomo scout image and slice using crosshair locations or lesions identified by the user on the stereo contrast image"; para 101; para 100: “The breast is compressed and one or more scout images are acquired to ensure that the lesion is appropriately centered in the biopsy paddle's opening”); 
acquire a scout image obtained by imaging a mamma undergoing the biopsy from a specific direction, wherein the scout image is captured at a time at which the biopsy is performed, and wherein the diagnostic image is acquired from a shooting sequence of images captured at another time different from the time at which the biopsy is performed (Smith: para 90: “scout acquisition”; Fig. 14: “scout”; paras 91, 95, 100, 102: scout; para 103: “a system that allows marking crosshair locations in contrast images and displaying them on low energy images, to allow a biopsy procedure and verification to occur when the contrast agent is no longer visible on the image due to the time elapsed during the procedure”; para 99: “tomosynthesis scan images obtained using a contrast agent”; para 102: “show the low energy and the contrast image in the scout or stereo image pair… standard low energy or a contrast scout image”); and  
determine whether a candidate for the biopsy in the scout image matches the indicated target in the diagnostic image; and highlight on a display the candidate for the biopsy in the scout image determined to be matching the indicated target in the diagnostic image (Smith: para 103: “a system that allows marking crosshair locations in contrast images and displaying them on low energy images, to allow a
biopsy procedure and verification to occur when the contrast agent is no longer visible on the image due to the time elapsed during the procedure”; || para 102: primarily "To aid in the correlation of a lesion identified in a contrast image to a structure seen in the normal low energy image, at least one or more of the following system features can be utilized. The display may be toggled to alternately show the low energy and the contrast image in the scout or stereo image pair.  Coordinate crosshairs identified by the user may be saved in the contrast image and displayed on the low energy images.  A crosshair may be located automatically on a standard tomo scout image and slice using crosshair locations or lesions identified by the user on the stereo contrast image. Alternatively or additionally, crosshairs may be automatically placed on stereo pairs (either low energy or contrast stereo pairs) from crosshairs or lesions identified on a tomo scout image that is either a standard low energy or a contrast scout image). Both the contrast image and the low energy image may be overlayed and/or simultaneously displayed on a single display, using different color maps for the two images"; para 101: primarily “identify the lesion in the contrast agent image and correlate it to a reference object visible in the non-contrast agent low energy, normal 3D image (Tp or Tr), 2D image and/or synthesized mammogram.”; Fig. 19: 310-314).

As per claim 2, Smith teaches the mammography apparatus according to claim 1, the processor further configured to: recognize the candidate for the biopsyin the scout image and calculate a tissue similarity degree which is a similarity degree between the candidate in the scout image and the indicated target in the diagnostic image; and determine whether the candidate matches the indicated target using the calculated tissue similarity degree (Smith: See arguments and citations offered in rejecting claim 1 above; also see paras 9, 88, 102, 105: correlation/correlated; paras 6, 64, 66, 74, 75: similar/similarly/similarity).

As per claim 4, Smith teaches the mammography apparatus according to claim 2, wherein the processor highlights on the display the candidate of which the tissue similarity degree is equal to or greater than a (Smith: See arguments and citations offered in rejecting claim 1 and 2 above: primarily paras 9, 88, 102, 105).

As per claim 5, Smith teaches the mammography apparatus according to claim 1, the processor further configured to: calculate an image similarity degree which is a similarity degree for a partial image or a whole image between the diagnostic image and the scout image, and determine whether to highlight on the display the candidate using the image similarity degree (Smith: See arguments and citations offered in rejecting claim 1 and 2 above: primarily paras 9, 88, 102, 105).

As per claim 6, Smith teaches the mammography apparatus according to claim 5, wherein the processor highlights on the display the candidate in a case where the image similarity degree is equal to or greater than a second threshold (Smith: See arguments and citations offered in rejecting claim 1 and 2 above: primarily paras 9, 88, 102, 105: correlation/correlated AND paras 6, 64, 66, 74, 75: similar/similarly/similarity).

As per claim 7, Smith teaches the mammography apparatus according to claim 1, wherein the processor notifies of a warning at least in a case where there is no candidate for the biopsy in the scout image to be highlighted by the display (Smith: See arguments and citations offered in rejecting claim 1 above: para 7: “indicate to a user whether the lesion or feature of interest has been correctly targeted… an indication can be provided to the user if a lesion or feature of interest is not presented in the synthesized mammogram”; para 96: “an indication to the user if no calcium or mass is presented within the window. Such indication can be in the form of, but not limited to, an auditory or visual indication”).

(Smith: See arguments and citations offered in rejecting claim 1 above: also see paras 102, 103, 105: para 102: “coordinate crosshairs”; para 91: “the lesion target coordinates may be derived using a scout image, a mammogram, a synthesized mammogram, acquired stereotactic images, acquired tomosynthesis projection images, tomosynthesis reconstructed images, or any combination thereof”).

As per claim 10, Smith teaches the mammography apparatus according to claim 1, the processor further configured to: acquire a stereo image obtained by imaging the mamma undergoing the biopsy from an inclination direction which is inclined with respect to the specific direction from which the scout image is captured; recognize the candidate in the stereo image, and associates the candidate in the stereo image with the indicated target in the diagnostic image or the candidate in the scout image which matches the indicated target in the diagnostic image; and highlight on the display the candidate matching the indicated target in the diagnostic image among the candidates in the stereo image (Smith: See arguments and citations offered in rejecting claim 1 above).

As per claim 11, Smith teaches the mammography apparatus according to claim 10, wherein the processor calculates a second tissue similarity degree which is a similarity degree between the candidate in the stereo image and the indicated target in the diagnostic image or the candidate in the scout image which matches the indicated target in the diagnostic image, and highlights on the display at least the candidate having a highest second tissue similarity degree among the candidates in the stereo image (Smith: See arguments and citations offered in rejecting claim 1 above: primarily paras 9, 88, 102, 105: correlation/correlated AND paras 6, 64, 66, 74, 75: similar/similarly/similarity).

As per claim 13, Smith teaches the mammography apparatus according to claim 1, the processor further configured to: acquire a series of tomosynthesis images of the mamma undergoing the biopsy; recognize the target of the biological tissue examination in the series of tomosynthesis images, and associates the candidate in each tomosynthesis image with the indicated target in the diagnostic image or the candidate in the scout image which matches the indicated target in the diagnostic image; and select and display on the display some of the tomosynthesis images from among the series of tomosynthesis images using a recognition result of the tomosynthesis image recognition (Smith: See arguments and citations offered in rejecting claim 1 above).

As per claim 14, Smith teaches the mammography apparatus according to claim 13, wherein the processor calculates a third tissue similarity degree which is a similarity degree between the candidate in the tomosynthesis image and the indicated target in the diagnostic image or the candidate in the scout image which matches the indicated target in the diagnostic image, and displays on the display the tomosynthesis image including at least a calcification having a highest third tissue similarity degree among calcifications in the series of tomosynthesis images (Smith: See arguments and citations offered in rejecting claim 1 above: primarily paras 9, 88, 102, 105: correlation/correlated AND paras 6, 64, 66, 74, 75: similar/similarly/similarity).

As per claim 18, Smith teaches the mammography apparatus according to claim 1, wherein the processor acquires the scout image of which at least one or a plurality conditions among use or non-use of a grid, a tube voltage of a radiation tube, and a dose of radiation are the same as the diagnostic image (Smith: See arguments and citations offered in rejecting claim 1 above; also see Fig. 1: primarily 1, Mp, Tp; Fig. 2: Tr, Ms; paras 90, 91, 95, 100, 102).

As per claim 19, Smith teaches the mammography apparatus according to claim 18, wherein the processor acquires the scout image in which a grid having the same grid ratio as a grid used for capturing the diagnostic image is used in a case where the scout image in which the grid is used is acquired (Smith: See arguments and citations offered in rejecting claim 18 above).

As per claim 20, Smith teaches the mammography apparatus according to claim 1, wherein the processor acquires the scout image subjected to the same image processing as the diagnostic image (Smith: See arguments and citations offered in rejecting claim 1 above; also see Figs. 1, 2: primarily 1, Mp, Tp, 2, 5, 6, 7a, 7b, Imerge; Fig. 2: Tr, Ms; paras 90, 91, 95, 100, 102; Fig. 4; Figs. 12, 14, 19).

As per claim 21, Smith teaches the mammography apparatus according to claim 2, wherein the processor recognizes the candidate in the scout image by pattern matching and calculates the tissue similarity degree (Smith: See arguments and citations offered in rejecting claim 2 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3, 8, 12, 15, 16, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160235380 (Smith) as applied to claim 1 above, and further in view of Official Notice.

As per claim 3, Smith teaches the mammography apparatus according to claim 2. Smith does not teach the processor displays on the display a value of the tissue similarity degree. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of informing the user on the similarity allowing for transparency. The teachings of the prior art could have been incorporated into Smith in that in that the similarity is displayed.

As per claim 8, Smith teaches the mammography apparatus according to claim 7. Smith does not teach the processor prompts recapturing of the scout image as the warning notification. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of ensuring robust capture and detection. The teachings of the prior art could have been incorporated into Smith in that the system prompts recapturing of the scout image.

As per claim 12, Smith teaches the mammography apparatus according to claim 10. Smith does not teach the processor prohibits capturing of the stereo image in a case where there is no candidate in the scout image, which matches the indicated target in the diagnostic image. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of ensuring that there is no unnecessary, wasted processing. The teachings of the prior art could have been incorporated into Smith in that the processor prohibits capturing of the stereo image in a case where there is no candidate in the scout image.

As per claim 15, Smith teaches the mammography apparatus according to claim 13. Smith does not teach the processor prohibits imaging for obtaining the tomosynthesis image in a case where there is no candidate in the scout image, which matches the indicated target in the diagnostic image. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of ensuring that there is no unnecessary, wasted processing. The teachings of the prior art could have been incorporated into Smith in that the processor prohibits imaging for obtaining the tomosynthesis image in a case where there is no candidate in the scout image, which matches the indicated target in the diagnostic image.

As per claim 16, Smith teaches the mammography apparatus according to claim 1. Smith does not teach the processor notifies of a warning to prompt marking of the target in a case where there is no indicated target in the diagnostic image. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of ensuring robust capture and detection. The teachings of the prior art could have been incorporated into Smith in that 

As per claim 17, Smith teaches the mammography apparatus according to claim 1. Smith does not teach the processor recognizes the candidates in the diagnostic image and indicates some or all of the recognized candidates in a case where there is no indicated target in the diagnostic image. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage ensuring robust detection. The teachings of the prior art could have been incorporated into Smith in that the processor recognizes the candidates in the diagnostic image and marks some or all of the recognized candidates in a case where there is no indicated target in the diagnostic image.

As per claim 22, Smith teaches the mammography apparatus according to claim 2. Smith does not teach the processor outputs a probability that the candidate in the scout image is the indicated target in the diagnostic image, as the tissue similarity degree by using a learned model that outputs the probability by inputting the diagnostic image in which the target is indicated and the scout image. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of informing the user on the probability of similarity allowing for transparency. The teachings of the prior art could have been incorporated into Smith in that the processor outputs a probability that the candidate in the scout image is the indicated target in the diagnostic image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662